Citation Nr: 9910208	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-46 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inner ear dysfunction, to include Meniere's disease, on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1968 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.  

In December 1998, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant submitted a personal statement.  The 
Board notes that the appellant testified that he wanted to 
waive initial review of such evidence by the RO.  (T.2). 

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).






FINDINGS OF FACT

1.  In a January 1991 decision, the Board denied the 
appellant's claim of entitlement to service connection for an 
inner ear dysfunction.  

2.  Evidence added to the record since the Board's January 
1991 decision includes an excerpt from the Merck Manual, 
private medical statements from S.M.S., M.D., dated in August 
1995 and in October 1995, with corresponding medical records, 
a July 1996 VA examination, and hearing testimony.  

3.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's currently diagnosed Meniere's disease is related 
to his period of service, or in the alternative, whether his 
Meniere's disease is related to his service-connected 
bilateral hearing loss and his service-connected tinnitus) 
and, when considered alone or together with all of the 
evidence, both old and new, it has a significant effect upon 
the facts previously considered.  

4.  The claim of entitlement to service connection for an 
inner ear dysfunction, to include Meniere's disease, on a 
secondary basis, is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

5.  The evidence of record shows that the appellant's 
currently diagnosed Meniere's disease is related to his 
service-connected bilateral hearing loss and his service-
connected tinnitus. 


CONCLUSIONS OF LAW

1.  Evidence received since the January 1991 Board decision 
denying the appellant's claim for service connection for an 
inner ear dysfunction, which is final, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).  

2.  The claim of entitlement to service connection for an 
inner ear dysfunction, to include Meniere's disease, on a 
secondary basis, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

3.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's currently diagnosed Meniere's disease is 
proximately due to or the result of his service-connected 
bilateral hearing loss and his service-connected tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board notes that the appellant has 
established entitlement to service connection for bilateral 
sensorineural hearing loss, and for tinnitus.

In a January 1991 decision, the Board denied the appellant's 
claim of entitlement to service connection for an inner ear 
dysfunction on the basis that the appellant's current inner 
ear dysfunction, which was manifested by vertigo and nausea, 
was not shown to have been present in service or for many 
years thereafter.  The Board further concluded that the 
appellant's inner ear dysfunction, including vertigo and 
nausea, was not shown to have been causally related to his 
service-connected hearing loss and/or his service-connected 
tinnitus.

The evidence of record prior to the Board's January 1991 
decision consisted of the appellant's service medical 
records, a January 1973 VA examination, VA Medical Center 
(VAMC) outpatient treatment records, from November 1973 to 
January 1974, a December 1979 VA examination, outpatient 
treatment records from the Hines VAMC, from September 1978 to 
April 1979, a March 1984 VA examination, a private medical 
audiogram report from Sonotone, dated in July 1984, a June 
1988 VA audiological evaluation, an August 1988 medical 
statement from J.D.S., Ph.D., a December 1988 VA examination, 
a January 1989 brain stem auditory evoked responses (BAER) 
test, a January 1989 electronystagmography (ENG), excerpts 
from a medical textbook, received in April 1989, an undated 
prescription from R.M.H., M.D., a private medical statement 
from D.E.F., M.D., dated in November 1989, and corresponding 
medical records, a private medical statement from D.S.A., 
M.D., dated in October 1989, received in December 1989, a 
March 1990 VA examination, and lay statements.  

The appellant's service medical records are negative for any 
complaints or findings of an inner ear dysfunction, to 
include Meniere's disease.  The records show that the 
appellant received intermittent treatment for bilateral 
hearing loss.  The appellant's separation examination, dated 
in May 1972, reflects that at that time, the appellant's ears 
were clinically evaluated as "normal."  

In January 1973, the appellant underwent a VA examination.  
At that time, an examination of his ears showed that the 
canals were clear and the drums were normal.  Additional 
outpatient treatment records from a VA Medical Center (VAMC), 
from November 1973 to January 1974, show that in November 
1973, the appellant was treated after complaining of ear 
aches.  At that time, he stated that he had "clogging" of 
both ears.  The diagnosis was of eustachian tube dysfunction.  

In December 1979, the appellant underwent a VA examination.  
At that time, an examination of the appellant's ears showed 
that there were no secretions, bilaterally.  The examining 
physician stated that the bilateral tympanic membranes were 
normal, and the eustachian tubes were patent, bilaterally.  

Outpatient treatment records from the Hines VAMC, from 
September 1978 to April 1979, are negative for any complaints 
or findings of an inner ear dysfunction, to include Meniere's 
disease.  The records show intermittent treatment for the 
appellant's bilateral hearing loss.

A VA examination was conducted in March 1984.  At that time, 
the appellant complained of frequent "sharp" ear aches.  He 
noted that his ears had a "clogged" feeling, as if he was 
on an airplane.  The appellant indicated that occasionally, 
he felt dizzy.  The VA examination report shows that after 
the appellant underwent audiological testing, he was 
diagnosed with severe high-frequency sensorineural hearing 
loss, bilaterally.  The examining physician noted that at the 
time of the examination, tinnitus was not present.  

A private medical audiogram report from Sonotone, dated in 
July 1984, contains an uninterpreted graphical representation 
of auditory threshold testing results.  

In June 1988, the appellant underwent a VA audiological 
evaluation.  At that time, his performance index phonetic 
balance (PI/PB) was within normal limits, bilaterally.  In 
July 1988, the appellant underwent a brain stem auditory 
evoked responses (BAER) test.  The examining physician stated 
that the results of the BAER test were abnormal.  The 
examiner noted that there were normal absolute and interpeak 
latencies, bilaterally, with a greater than .4 milliseconds 
(msec) I - V interaural interpeak latency difference.  
According to the examiner, it was possible that the BAER test 
results suggested a retrocochlear site of lesion.  

An August 1988 medical statement from J.D.S., Ph.D., a VA 
audiologist, shows that at that time, Dr. S. indicated that 
the appellant had recently undergone an electronystagmography 
(ENG) at the Washington, D.C. VAMC.  Dr. S. stated that the 
results of the ENG were interpreted as showing normal 
saccades and symmetrical optokinetic nystagmus for horizontal 
eye-movements.  There was no significant spontaneous gaze or 
positional nystagmus.  Dr. S. reported that caloric 
irrigations produced a normal response for each ear, and 
tests for failure of fixation suppression of caloric 
nystagmus were normal.  According to Dr. S., smooth pursuit 
was accomplished on a pendular tracking task, and Dix-
Hallpikes were negative. Dr. S. stated that the appellant's 
ENG was normal.   

A VA examination was conducted in December 1988.  At that 
time, the appellant stated that since May 1988, he had 
suffered from chronic nausea and dizziness.  He indicated 
that his nausea and dizziness were related to either a 
condition called labyrinthitis or a condition called 
Meniere's disease.  The December 1988 VA examination report 
reflects that after the appellant underwent audiological 
testing, he was diagnosed with bilateral high-frequency, 
sensorineural hearing loss, with moderately severe hearing 
loss on the right, and mild to moderately severe hearing loss 
on the left.  The examiner noted that according to the 
appellant, he currently had severe, constant, high-pitched 
tinnitus, bilaterally, which began in 1972 when he was 
exposed to jet engine noise.  

In January 1989, the appellant underwent a BAER test.  At 
that time, the appellant stated that since May 1988, he had 
experienced attacks of dizziness approximately two to three 
times per day.  The appellant further indicated that the 
attacks were unpredictable, and that the attacks of dizziness 
usually lasted approximately 10 to 15 minutes.  The results 
of the BAER test were interpreted as showing normal interpeak 
latencies for Wave I-III, III-V, and I-V bilaterally.  
However, the examiner noted that in regards to the left ear, 
the Wave I and Wave V latencies were prolonged, and the 
morphology of the waveforms was poor.  According to the 
examiner, it was not possible to rule out retrocochlear site 
of the lesion.  The Board notes that the examiner from the 
appellant's December 1988 VA examination indicated that the 
appellant's BAER test results were abnormal.  

In January 1989, an ENG was conducted.  At that time, the 
results of the ENG were interpreted as showing normal 
saccades and symmetrical optokinetic nystagmus for horizontal 
eye-movements.  There was no significant spontaneous gaze or 
positional nystagmus.  Smooth pursuit was accomplished on a 
pendular tracking task, and Hallpikes were negative.  Caloric 
irrigations produced a normal response for each ear, and 
tests for failure of fixation suppression of caloric 
nystagmus were normal.  The examiner noted that the 
appellant's ENG was normal. 

In April 1989, the appellant submitted excerpts from a 
medical textbook.  At that time, the appellant stated that 
the excerpts showed that there was a direct correlation 
between tinnitus and impaired hearing loss, due to nerve 
damage, and the degeneration of the inner ear.  The appellant 
noted that according to the excerpts, "dizzy spells and loss 
of coordination [could] also result from degeneration of the 
various vestibular sense organs."  

In October 1989, a hearing was conducted at the Board in 
Washington, D.C.  The Board notes that the evidence of record 
is negative for a transcript from the hearing.  

An undated prescription from R.M.H., M.D. shows that Dr. H. 
prescribed transderm scopolamine for the appellant.  

After the Board's December 1989 remand, the RO received a 
private medical statement from D.E.F., M.D., dated in 
November 1989, and corresponding medical records.  At that 
time, Dr. F. indicated that he had initially treated the 
appellant in October 1989.  Dr. F. stated that upon the 
appellant's first visit, the appellant gave a history of long 
term hearing loss which was caused by exposure to noise while 
he was in the military.  The appellant reported that 
beginning in May 1988, he started to suffer from biweekly 
episodes of vertigo, which was associated with nausea, a 
fullness in his ears, and fluctuation of his hearing.  
According to the appellant, he had had approximately two 
neurologic and otoneurologic evaluations, with a subsequent 
diagnosis of Meniere's syndrome.  The appellant noted that 
his computed tomography (CT) scan was normal.  According to 
Dr. F., in November 1989, the appellant underwent 
otoneurological testing and evaluation in his office.  Dr. F. 
stated that the test results confirmed the high frequency V-
shaped, bilateral sensorineural hearing loss, with a 15 
decibel drop at 4,000 Hertz.  According to Dr. F., the ENG 
showed a right directional preponderance of 25 percent, and 
the auditory brain responses (ABR) confirmed the poor 
morphology as described before.  An x-ray of the internal 
acoustic canals was normal.  Dr. F. stated that he diagnosed 
the appellant with labyrinthine hydrops which were secondary 
to his bilateral sensorineural hearing loss.  Dr. F. noted 
that within that "group of diagnosis," there was Meniere's 
syndrome and Meniere's disease.  According to Dr. F., the 
appellant was currently using a Scopolamine patch.  

In December 1989, the RO received a private medical statement 
from D.S.A., M.D., dated in October 1989.  The statement 
reflects that at that time, Dr. A. indicated that an x-ray of 
the appellant's bilateral petrous bones showed that the 
internal auditory canals, bilaterally, were symmetrical.  Dr. 
A. stated that there was no abnormal soft tissue mass 
densities, and there was normal aeration of the mastoid air 
cells.  The region of the tegmen showed a normal cortical 
outline.  According to Dr. A., the radiologic diagnosis was 
of normal petrous bones, bilaterally.  

In March 1990, a VA examination was conducted.  At that time, 
the appellant complained that he suffered from dizziness 
which was due to the degeneration of his inner ear.  The 
appellant noted that he had been diagnosed with labyrinthitis 
hydrops and Meniere's syndrome.  The physical examination 
showed that there was normal vestibular function.  The 
examination report showed that the appellant had a normal ENG 
in August 1988, January 1989, and in February 1990.  The 
report reflects that the appellant's March 1990 ENG showed 
that tests for failure of fixation suppression of caloric 
nystagmus were within normal limits.  Alternated binaural 
bithermal caloric irrigations revealed a nonsignificant 
reduced vestibular response of six percent on the right, and 
a nonsignificant directional preponderance of nine percent to 
the left.  The results of the ENG were interpreted as showing 
a normal ENG.  

In May 1990, the appellant submitted statements from the 
following people: (1) Ms. M.S., a co-worker, and (2) Mr. 
T.B.A., a co-worker.  The statements supported the 
appellant's contentions that he suffered from bilateral 
hearing loss and episodes of dizziness.  According to the 
statements, the appellant had missed numerous days of work 
because of his impaired hearing and episodes of dizziness. 

In December 1990, a hearing was conducted at the Board in 
Washington, D.C.  The Board notes that the evidence of record 
is negative for a transcript from the hearing.  

Evidence submitted subsequent to the Board's January 1991 
decision includes an excerpt from the Merck Manual, private 
medical statements from S.M.S., M.D., dated in August 1995 
and in October 1995, with corresponding medical records, a VA 
examination, dated in July 1996, and hearing testimony.  

The Board notes that in April 1994, the appellant submitted 
VA Form 21-4138, Statement in Support of Claim.  At that 
time, the appellant requested that his claim for service 
connection for an inner ear dysfunction, to include Meniere's 
disease, be reopened.  The appellant indicated that he was 
still experiencing dizziness, and that he had been diagnosed 
with Meniere's disease.  According to the appellant, his 
tinnitus had worsened and was more "common."  It was the 
appellant's contention that his currently diagnosed Meniere's 
disease was due to or aggravated by his service-connected 
bilateral hearing loss and his service-connected tinnitus.  

In November 1995, the appellant's representative submitted an 
excerpt from the Merck Manual, sixteenth edition, pages 2336, 
2337.  The excerpt shows that in regards to Meniere's 
disease, the attacks of vertigo would appear suddenly and 
would last from a few minutes to 24 hours, subsiding 
gradually.  The attacks were associated with nausea and 
vomiting.  According to the excerpt, the patient could have 
recurrent feelings of fullness or pressure in the affected 
ear, and hearing in that ear could tend to fluctuate, but 
progressively worsen over the years.  The tinnitus could be 
constant or intermittent, and it was possible that it might 
worsen before, after, or during an attack of vertigo.  
Although usually only one ear was affected, both ears were 
involved in 10 to 15 percent of patients.  According to the 
excerpt, in Lermoyez's variant of Meniere's disease, hearing 
loss and tinnitus preceded the first attack of vertigo by 
months or years, and it was possible for the hearing to 
improve with the onset of the vertigo.  

In November 1995, the RO received a private medical statement 
from S.M.S., M.D., dated in October 1995, and corresponding 
medical records.  The statement shows that at that time, Dr. 
S. indicated that he had been treating the appellant since 
July 1995, and that he had had the opportunity to review the 
appellant's VA records.  Dr. S. stated that the appellant had 
a long-standing service-connected sensorineural hearing loss 
and service-connected tinnitus, dating back to 1972.  
According to Dr. S., six years ago, the appellant started to 
experience dizziness, and two years ago, he had had an 
extensive audiologic and vestibular evaluation which included 
an auditory brainstem response test, a Magnetic Resonance 
Imaging (MRI), a computed axial tomography (CAT) scan, and an 
ENG.  Dr. S. noted that the appellant's symptoms of dizziness 
and worsening tinnitus had recurred over time.  Dr. S. 
reported that his findings were consistent with Meniere's 
disease, and that the appellant's symptoms were well 
controlled taking Antivert.  Dr. S. maintained that upon a 
review of the appellant's testing, performed both privately 
and historically at the VA, it was his opinion that the 
appellant's history of tinnitus and high frequency, 
sensorineural hearing loss had attributed to the diagnosis of 
Meniere's disease.  

In March 1996, the RO received a private medical statement 
from Dr. S.M.S., dated in August 1995.  The statement shows 
that at that time, Dr. S. indicated that he had reviewed the 
appellant's VA records which showed his history of ear 
problems.  Dr. S. stated that in reviewing the appellant's 
old tests, he was convinced that the appellant had a history 
of Meniere's disease.  According to Dr. S., Antivert had been 
helpful to counter the appellant's vertigo, but the 
medication made the appellant drowsy.  Dr. S. noted that he 
directed the appellant to continue using the Antivert for the 
next six weeks.  

In July 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that his currently diagnosed 
Meniere's disease was secondary to his service-connected 
hearing loss and his service-connected tinnitus.  (T.3).  The 
appellant stated that he had submitted new and material 
evidence, which included excerpts from the Merck Manual and a 
private medical statement from Dr. S.M.S.  (T.2,4).  
According to the appellant, it was Dr. S.'s opinion that his 
Meniere's disease was directly related to his service-
connected hearing loss and his service-connected tinnitus.  
(T.4).  The appellant noted that Dr. S. had reviewed both his 
VA and private medical records, and he had also conducted his 
own testing.  (Id).  

A VA examination was conducted in July 1996.  At that time, 
the appellant stated that he started to notice episodes of 
mild dizziness in 1975 to 1976.  The appellant further 
indicated that approximately ten years ago, he developed 
feelings of fullness in both of his ears.  According to the 
appellant, in 1985, he had a severe episode of dizziness with 
vomiting and fullness.  The appellant noted that at present, 
he continued to suffer from episodes of dizziness and nausea, 
and that he had one episode per month lasting up to four 
hours.  He revealed that since 1969, he had had constant, 
bilateral high-pitched noise in his ears.  According to the 
appellant, his tinnitus was "moderately bothersome" because 
it interfered with communication.  The appellant stated that 
he had been exposed to aircraft noise, target practice, and 
construction machinery.  The examination report reflects that 
the appellant underwent audiological testing and that he was 
subsequently diagnosed with bilateral, sensorineural hearing 
loss from 3,000 to 4,000 Hertz.  The appellant's right ear 
hearing loss was moderate, and his left ear hearing loss was 
moderate to severe, with good word recognition.  The 
examining physician noted that a civilian doctor had 
diagnosed the appellant with Meniere's disease.  The examiner 
stated that Meniere's disease consisted of episodes of 
tinnitus, dizziness, and hearing loss.  The examiner also 
recommended that the appellant be followed by an ears, nose, 
throat (ENT) physician for his Meniere's disease.  

In December 1998, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that in 1988, he suffered 
a severe attack of dizziness and nausea.  (T.5).  The 
appellant stated that ultimately, he was diagnosed with 
Meniere's disease.  (T.6).  He reported that since he could 
not receive medical treatment from the VA for his Meniere's 
disease because his claim for service connection for an inner 
ear dysfunction, including Meniere's disease, had been 
denied, he instead sought treatment from a private physician, 
Dr. S.M.S.  (T.9).  The appellant once again stated that it 
was Dr. S.'s opinion that his Meniere's disease was directly 
related to his service-connected hearing loss and his 
service-connected tinnitus.  (T.10).  


II.  Analysis

A.  New and Material Evidence

As previously stated, in a January 1991 Board decision, the 
Board denied the appellant's claim of entitlement to service 
connection for an inner ear dysfunction on the basis that the 
appellant's current inner ear dysfunction was not incurred in 
or aggravated by service.  The Board further determined that 
the appellant's inner ear dysfunction, including vertigo and 
nausea, was not shown to have been causally related to his 
service-connected hearing loss and/or his service-connected 
tinnitus.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the January 1991 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1998).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1998); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Board has reviewed the evidence submitted since the 
January 1991 Board decision and has determined that the 
additional evidence, with the exception of the appellant's 
July 1996 VA examination, is both "new and material."  As 
previously stated, "new and material evidence" means 
evidence not previously submitted to agency decisions makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
private medical statements from Dr. S.M.S., dated in August 
1995 and in October 1995, with corresponding medical records, 
and the excerpt from the Merck Manual, are "new" in that 
they were not of record at the time of the Board's denial in 
January 1991.  Moreover, the evidence is so significant 
because it bears directly and substantially on the specific 
matter in the case at hand, which is whether the appellant's 
currently diagnosed Meniere's disease is related to his 
period of service, or in the alternative, whether his 
Meniere's disease is related to his service-connected 
bilateral hearing loss and his service-connected tinnitus.  

The Board notes that in Dr. S.'s October 1995 medical 
statement, Dr. S. indicated that he had been treating the 
appellant since July 1995, and that he had had the 
opportunity to review the appellant's VA records.  Dr. S. 
stated that the appellant had a long-standing service-
connected sensorineural hearing loss and service-connected 
tinnitus.  According to Dr. S., six years ago, the appellant 
started to experience dizziness, and two years ago, he had 
had an extensive audiologic and vestibular evaluation which 
included an auditory brainstem response test, an MRI, a CAT 
scan, and an ENG.  Dr. S. noted that the appellant's symptoms 
of dizziness and worsening tinnitus had recurred over time.  
Dr. S. reported that his findings were consistent with 
Meniere's disease.  Dr. S. maintained that upon a review of 
the appellant's testing, performed both privately and 
historically at the VA, it was his opinion that the 
appellant's history of tinnitus and high frequency, 
sensorineural hearing loss had attributed to the diagnosis of 
Meniere's disease.  Moreover, the Board observes that in Dr. 
S.'s earlier March 1996 statement, Dr. S. reported that upon 
reviewing the appellant's records, both VA and private, he 
was convinced that the appellant had a history of Meniere's 
disease.  

In addition to the statements from Dr. S., the Board notes 
that the excerpt from the Merck Manual supports Dr. S.'s 
opinion.  The excerpt shows that in regards to Meniere's 
disease, the attacks were associated with nausea and 
vomiting.  According to the excerpt, the patient could 
possibly have recurrent feelings of fullness or pressure in 
the affected ear, and hearing in that ear would tend to 
fluctuate, but progressively worsen over the years.  The 
tinnitus could be constant or intermittent, and it might 
worsen before, after, or during an attack of vertigo.  
According to the excerpt, in Lermoyez's variant of Meniere's 
disease, hearing loss and tinnitus preceded the first attack 
of vertigo by months or years, and it was possible for the 
hearing to improve with the onset of the vertigo.  Therefore, 
in light of the above, although the medical statements from 
Dr. S.M.S., dated in August 1995 and in October 1995, with 
corresponding medical records, and the excerpt from the Merck 
Manual, do not show that the appellant's currently diagnosed 
Meniere's disease is related to his period of service, the 
statements do, however, indicate that the appellant's 
Meniere's disease is related to his service-connected 
bilateral hearing loss and service-connected tinnitus.  
Accordingly, the Board concludes that the medical statements 
from Dr. S.M.S., dated in August 1995 and in October 1995, 
with corresponding medical records, and the excerpt from the 
Merck Manual, are "new and material" evidence because the 
above evidence contains competent medical evidence which 
supports the appellant's contention that his currently 
diagnosed Meniere's disease is related to his service-
connected bilateral hearing loss and his service-connected 
tinnitus.  Thus, in light of the foregoing, the Board 
concludes that the appellant has submitted "new and 
material" evidence to reopen his claim for entitlement to 
service connection for an inner ear dysfunction, to include 
Meniere's disease, on a secondary basis.  


B.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for an inner ear dysfunction, to include Meniere's 
disease, on a secondary basis, is whether the appellant has 
presented evidence of a well-grounded claim.  See Winters and 
Elkins, both supra.  Upon a review of the record, it is the 
Board's determination that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant is found to have presented a claim which is 
not inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that sufficient relevant facts 
have been properly developed in regards to the appellant's 
claim and no further assistance to him is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).  


C.  Service Connection

Service connection may be established for a disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In addition, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
secondary service connection for a claimed disability, the 
medical evidence of record must establish a direct, causal 
relationship between a service-connected disease or injury 
and the disability for which secondary service connection is 
sought.  Id.  Additionally, when aggravation of an 
appellant's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the appellant contends that his currently 
diagnosed Meniere's disease is directly related to his 
service-connected bilateral hearing loss and his service-
connected tinnitus.

A review of the evidence of record shows that the appellant 
has a long-standing history of bilateral hearing loss and 
tinnitus.  The evidence of record also reflects that in 
regards to the appellant's diagnosed Meniere's disease, his 
symptoms have included chronic dizziness and nausea.  
Moreover, the Board observes that the appellant's June 1988 
and his January 1989 BAER tests were interpreted as being 
abnormal tests.  

The Board also observes that as previously stated, in Dr. 
S.'s October 1995 medical statement, Dr. S. indicated that 
upon a review of the appellant's testing, performed both 
privately and historically at the VA, it was his opinion that 
the appellant's history of tinnitus and high frequency, 
sensorineural hearing loss had attributed to the diagnosis of 
Meniere's disease.  Moreover, the Board further notes that 
the excerpt from the Merck Manual supports Dr. S.'s opinion 
that hearing loss and tinnitus are related to Meniere's 
disease.  Therefore, although it is clear that the evidence 
of record does not demonstrate that the appellant's inner ear 
dysfunction, to include Meniere's disease, is of service 
origin, the Board recognizes that there is competent medical 
evidence that shows that the appellant's currently diagnosed 
Meniere's disease is related to his service-connected 
bilateral hearing loss and his service-connected tinnitus.  
See Allen, 7 Vet. App. at 439, 448.  In such cases where the 
evidentiary record is evenly balanced, the benefit of the 
doubt must be resolved in the appellant's favor.  Thus, with 
resolution of all reasonable doubt in the appellant's favor, 
the Board concludes that service connection for an inner ear 
dysfunction, to include Meniere's disease, on a secondary 
basis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310(a).  

As the RO had declined to reopen the appellant's claim, the 
RO has not adjudicated the issue of entitlement to service 
connection for an inner ear dysfunction, to include Meniere's 
disease, on a secondary basis.  The Board finds that in 
considering the merits of the appellant's claim, the 
appellant has not been prejudiced with respect to being 
afforded the full benefits of procedural due process.  See 
Bernard, supra.  In this regard, the Board notes that the 
appellant has been provided the pertinent law and regulations 
governing his claim.  Additionally, the appellant and his 
representative have consistently argued the merits of this 
claim during a personal hearing held in December 1998, before 
the undersigned Board member.  Thus, the Board concludes that 
the appellant had notice of the merits adjudication, which 
was not considered by the RO, and finds that the appellant's 
interests are not prejudiced by the Board's adjudication of 
his claim on the merits.  Curry v. Brown, 7 Vet. App. 59, 66-
67 (1994).


ORDER

New and material evidence has been submitted, the claim of 
entitlement to service connection for an inner ear 
dysfunction, to include Meniere's disease, on a secondary 
basis, is reopened.

Service connection for an inner ear dysfunction, to include 
Meniere's disease, on a secondary basis, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

